UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1963



ROBERT E. FENER,

                                              Plaintiff - Appellant,

          versus


JAMES HUNT, District Ranger, Pedlar District;
MIKE DOMBECK, Chief U. S. Forest Service U. S.
Department of Agriculture,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Jackson L. Kiser, Senior
District Judge. (CA-97-24-L)


Submitted:   May 29, 1998                  Decided:   June 23, 1998


Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Fener, Appellant Pro Se. Sean Hoe Donahue, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert E. Fener appeals the district court’s order granting

summary judgment for the Defendants in Fener’s action challenging

a decision of the United States Forest Service to implement a tim-

ber sale in the George Washington National Forest. We have reviewed

the record and the district court’s opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Fener v. Hunt, No. CA-97-24-L (W.D. Va. June 24, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2